Citation Nr: 0422948	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied re-opening of the 
appellant's claim.

On February 20, 2002, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in August 2002, 
when the Board found that new and material evidence had been 
submitted and reopened the appellant's claim of entitlement 
to service connection for a skin disorder.  The Board 
undertook additional development on the issue of entitlement 
to service connection for a skin disorder pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  Additional 
evidence was obtained; however, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in August 2003, the 
Board remanded this case to the RO for initial consideration 
of the additional evidence and for additional development.  A 
special processing unit, known as the Tiger Team Remand Unit, 
at the Cleveland, Ohio, RO undertook the development 
requested by the Board.  In July 2004 the Appeals Management 
Center (AMC), in Washington, D.C., transferred this case to 
the Board.  The requested development has been completed.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant was treated for a skin rash in service in 
1952.

3.  The appellant has a current diagnosis of cutaneous T-cell 
lymphoma.

4.  The appellant's current cutaneous T-cell lymphoma is the 
result of the skin rash in service.


CONCLUSION OF LAW

The appellant's current T-cell lymphoma was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that during his 
military service the appellant was treated for skin 
conditions on multiple occasions.  In March 1952 he was 
treated twice for nonspecific dermatitis.  In June 1952 he 
was treated for atopic dermatitis.  In November 1952 he was 
treated with calamine lotion for an unspecified condition.

In a May 26, 1988 letter, D. A., M.D. (Dr. A.), a 
dermatologist, wrote that he had examined the appellant on 
May 4, 1988.  The appellant had developed a red plaque on his 
left calf in 1952 and since that time had continued to 
develop new lesions in a proximal pattern, which currently 
involved his trunk and legs.  Dr. A.'s impression was that 
the appellant had nummular dermatitis, although mycosis 
fungoides could not be ruled out.  Biopsies taken by Dr. A. 
were consistent with nummular dermatitis.

Treatment records from Dr. A., dated from May 1988 to August 
1999, include a February 7, 1994 note in which Dr. A. states, 
"I suspect [the appellant] has had parapsoriasis en plaque 
for [years] and it has gradually evolved into T-cell 
lymphoma."  Dr. A. provided an impression of mycosis 
fungoides.

In a February 26, 1997 letter, Dr. A. wrote that he had begun 
treating the appellant in 1988 for multiple red and 
hyperpigmented plaques of the lower trunk, buttocks, and 
anterior legs, diagnosed as nummular dermatitis.  The 
appellant had improved with topical steroids and was not seen 
again until 1994.  At that time, the lesions had become 
larger macules and plaques with confluence, showing erythema 
and hyperpigmentation.  Biopsies at that time were reported 
as cutaneous T-cell lymphoma.

In an October 28, 1997 letter, Dr. A. wrote that he had 
treated the appellant since May 1988 for an eruption that 
first began on his left calf in 1952.  Subsequent biopsies 
had confirmed the diagnosis of cutaneous T-cell lymphoma, 
also known as mycosis fungoides.

VA treatment records from January 1998 to March 2004 show 
treatment of the appellant for cutaneous T-cell lymphoma.

At the February 20, 2002 hearing, the appellant testified 
that his skin condition began in approximately April 1952.  
He was treated in April 1952, May 1952, and June 1952.  
Approximately three months after service he sought treatment 
again and had been treated regularly from that time to the 
present.  His symptoms were itching and a brown spot that 
spread.  His symptoms in service were itching and brown 
spots.

At a March 2004 VA examination, the examiner examined the 
appellant and reviewed the appellant's claims folder.  The 
examiner diagnosed cutaneous T-cell lymphoma in remission.  
The examiner opined that the appellant had large plaque 
parapsoriasis in the late 1980s, which developed into 
cutaneous T-cell lymphoma in the early 1990s.  Large plaque 
parapsoriasis has been known to be present for years, 
sometimes decades, before it evolves into cutaneous T-cell 
lymphoma.  The examiner stated that because medical records 
from 1952 until the late 1980s were not available, he found 
it "impossible to determine if the [appellant's] 'atopic 
dermatitis' listed in the records in 1952 and the 
[appellant's] complaint of 'itch' in 1952 [were] the same 
disease as parapsoriasis diagnosed in 1988."

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determinations below, the RO has fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.  Further, VA's efforts have complied with the 
instructions contained in the August 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

At the March 2004 VA examination, the appellant was diagnosed 
with cutaneous T-cell lymphoma.  The results of this 
examination are consistent with other recent medical records, 
both VA and private; therefore, the appellant satisfies the 
initial criteria of having a current disability.  Dr. A. has 
stated that the appellant had symptoms of a red plaque on his 
left calf while in service that had continued since that time 
to develop new lesions in a proximal pattern.  Dr. A. has 
explained that the appellant originally had parapsoriasis en 
plaque for years and that it had gradually evolved into 
cutaneous T-cell lymphoma.  The VA examiner in March 2004 
stated that the appellant had had large plaque parapsoriasis 
in the late 1980s, which developed into cutaneous T-cell 
lymphoma in the early 1990s.  The VA examiner explained that 
there have been cases where large plaque parapsoriasis had 
been present for years or even decades before evolving into 
cutaneous T-cell lymphoma.

Although the VA examiner was unable to offer an opinion as to 
whether the appellant's skin disorder in service was the same 
as parapsoriasis, Dr. A. has opined that the skin disorder in 
service was the same as parapsoriasis.  Dr. A. has based his 
opinion on the appellant's description of the observable 
symptoms of the skin disorder in 1952 and thereafter until 
May 1988.  The appellant is competent to report his 
experiences and readily observable symptoms, such as itching 
and the appearance of a skin rash.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Although the appellant's service 
medical records are brief in their description of the 
appellant's symptoms during service and medical records from 
after the appellant's service until 1988 are no longer 
available, the evidence is at least in equipoise as to the 
relationship between the appellant's symptoms in service and 
his current skin disorder.  Resolving doubt in the 
appellant's favor, the Board finds that the evidence shows 
that the appellant's current T-cell lymphoma began as a skin 
rash during his military service.  See 38 C.F.R. § 3.102 
(2003).


ORDER

Entitlement to service connection for cutaneous T-cell 
lymphoma is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



